650 S.E.2d 440 (2007)
STATE
v.
Ryan Gabriel GARCELL.
No. 465A06.
Supreme Court of North Carolina.
July 19, 2007.
Ann Marie Gomez, Assistant Appellate Defender, for Garcell
William Hart, Senior Deputy Attorney General, Robert C. Montgomery, Special Deputy Attorney General, Jeff Hunt, District Attorney, Charlie C. Walker, Asheville, for State of NC.
The following order has been entered on the motion filed on the 19th day of July 2007 by Defendant to Bypass the N.C. Court of Appeals:
"Motion Allowed by order of the Court in conference this the 19th day of July 2007."